Almand, Justice.
On the trial of an action to enjoin the defendant from interfering with the use by the plaintiff and her tenants of a driveway over the defendant’s property, where the plaintiff contended that, at the time she sold the lot to the defendant, it was orally agreed that the plaintiff and her tenants could use the driveway as a means of ingress and egress to another lot in the rear of the defendant’s lot, a general verdict was returned by the jury. in favor of the defendant. The plaintiff’s motion for a new trial on the general grounds only was overruled. On a writ of error complaining of the order overruling the motion for a new trial, Held:
The evidence being wholly insufficient to show that the plaintiff and her tenants were entitled to the use of the driveway on the lot of the defendant, either on the ground that the plaintiff had acquired an irrevocable license to the use of such driveway, or by reason of having acquired a way of necessity, it was not error to overrule the motion for a new trial.

Judgment affirmed.


All the Justices concur.